Citation Nr: 1035778	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-34 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to a back disability. 

2.  Entitlement to service connection for a back disability, to 
include as secondary to a right knee disability.

3.  Entitlement to service connection for a neck disability, to 
include as secondary to a right knee disability.

4.  Entitlement to service connection for left lower extremity 
sciatica, to include as secondary to a right knee disability.

5.  Entitlement to service connection for an acquired psychiatric 
disorder, to include generalized anxiety disorder and depression, 
to include as secondary to a right knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, that denied the Veteran's claims of entitlement to 
service connection for right knee disability, as well as back and 
neck disabilities, left lower extremity sciatica, and depression, 
each to include as secondary to a right knee disability. 

The Veteran was scheduled to appear before the Board at the RO in 
North Little Rock, Arkansas on December 4, 2007.  However, the 
Veteran did not report to the hearing, and has not provided an 
explanation for his absence.  As such, the Veteran's request for 
a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2010). 


FINDINGS OF FACT

1.  The probative evidence of record indicates that the Veteran's 
right knee disability did not manifest to a compensable degree 
within one year of separation from service, and is unrelated to 
his period of service, or to any aspect thereof, including a 
service-connected disability.
2.  The probative evidence of record indicates that the Veteran's 
back disability did not manifest to a compensable degree within 
one year of separation from service, and is unrelated to his 
period of service, or to any aspect thereof, including a service-
connected disability.

3.  The probative evidence of record indicates that the Veteran's 
neck disability did not manifest to a compensable degree within 
one year of separation from service, and is unrelated to his 
period of service, or to any aspect thereof, including a service-
connected disability.

4.  The probative evidence of record indicates that the Veteran's 
left lower extremity sciatica is unrelated to his period of 
service, or to any aspect thereof, including a service-connected 
disability.

5.  The probative evidence of record indicates that the Veteran's 
acquired psychiatric disorder, to include generalized anxiety 
disorder and depression, is unrelated to his period of service, 
or to any aspect thereof, including a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by 
active service or a service-connected disability, and may not be 
presumed as such.  38 U.S.C.A.        §§ 1101, 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  A back disability was not incurred in or aggravated by active 
service or a service-connected disability, and may not be 
presumed as such.  38 U.S.C.A.        §§ 1101, 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  A neck disability was not incurred in or aggravated by active 
service or a service-connected disability, and may not be 
presumed as such.  38 U.S.C.A.           §§ 1101, 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  Left lower extremity sciatica was not incurred in or 
aggravated by active service or a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2010).

5.  An acquired psychiatric disorder, to include generalized 
anxiety disorder and depression, was not incurred in or 
aggravated by active service or a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Veteran was notified in VCAA letters dated in June 2005 and 
August 2005, before the initial adjudication of the claims, of 
the evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide his claims.  He was informed that VA would attempt to 
review his claims and determine what additional information was 
needed to process his claims, schedule a VA examination if 
appropriate, and obtain service, VA, or private treatment records 
as indicated.  The August 2005 VCAA letter specifically addressed 
the issue of service connection on a secondary basis.  

A May 2006 VCAA letter also informed the Veteran as to the 
appropriate disability ratings or effective dates to be assigned.  
Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection, any questions as to the appropriate disability 
ratings or effective dates to be assigned, including the 
timeliness of the notice thereof, are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of these claims.  The purpose behind the notice requirement has 
been satisfied and the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims.  To the extent that any letter was defective, the Board 
notes that the Veteran, by submission of his own statements and 
those of his companion, daughter, mother, and friend, has 
demonstrated actual knowledge as to what was necessary to 
substantiate his claims.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  VA's duty to assist includes: (1) obtaining records not 
in the custody of a federal department or agency; (2) obtaining 
records in the custody of a federal department or agency; (3) 
obtaining service treatment records or other records relevant to 
active duty and VA or VA- authorized treatment records; and (4) 
providing medical examinations or obtaining medical opinions if 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c).
VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or recurrent 
symptoms of a disability; (2) an in-service event, injury, or 
disease; and (3) the current disability may be associated with 
the in-service event, but (4) there is insufficient evidence to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Veteran was afforded a VA examination related to his 
musculoskeletal complaints in November 2005 and his psychiatric 
complaints in December 2005, and specific opinions were obtained.  
The medical opinions by the VA examiners are credible because 
they are based on a thorough review of the file and available 
treatment records and the examiners offered a reasonable medical 
basis for the opinions rendered.  Absent credible evidence to the 
contrary, the Board is not in a position to further question the 
results of these examinations.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

The Veteran's service treatment records and all identified, 
authorized, and available post-service treatment records relevant 
to the issues on appeal have been requested or obtained.  On this 
issue, the Board notes that associated with the Veteran's service 
treatment records are September 1981 Reports of Medical 
Examination and History conducted for the purpose of entry into 
the Texas National Guard.  However, the Veteran has not reported 
that he had a term of reserve service, or any service subsequent 
to his March 1978 separation from active service.  There are no 
service personnel records indicating that he served in the Texas 
National Guard. 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further action 
is necessary under the mandate of the VCAA.


Service Connection

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. §§ 
101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  The 
Veteran's right knee, back, and neck disabilities have been 
diagnosed to include arthritis.  However, his left lower 
extremity sciatica and acquired psychiatric disorders have not 
been diagnosed to include chronic diseases for which service 
connection may be granted on a presumptive basis.  38 U.S.C.A. §§ 
1101, 1112, 1133 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).

On this issue, the Board notes that psychosis is a chronic 
disease for which service connection may be granted on a 
presumptive basis.  However, under 38 C.F.R. § 3.384, the term 
"psychosis" is defined so as to include brief psychotic 
disorder, delusional disorder, psychotic disorder due to general 
medical condition, psychotic disorder not otherwise specified, 
schizoaffective disorder, schizophrenia, schizophreniform 
disorder, shared psychotic disorder, and substance-induced 
psychotic disorder.  As the Veteran's acquired psychiatric 
disorder does not include psychosis, as defined by VA, such may 
not be considered as a chronic disease for presumptive service 
connection.  38 C.F.R. § 3.384 (2010).

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), 
and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
The presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Where a combat wartime veteran alleges he suffers disability due 
to an injury incurred during combat service, 38 U.S.C.A. § 
1154(b) (West 2002) must be considered.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, 
the Veteran served during wartime and peacetime; however, he does 
not assert that he served in combat.  Thus, 38 U.S.C.A. § 1154(b) 
is not for application.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The record before the Board contains a number of post-service 
treatment records, which will be addressed as pertinent.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion 
of all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases regarding 
the relevant evidence.)

Right Knee Disability

The Board notes that the Veteran asserted entitlement to service 
connection for a right knee disability.  He also asserted 
entitlement to service connection for back and neck disabilities, 
left lower extremity sciatica, and an acquired psychiatric 
disorder, on the basis that such were related to his right knee 
disability.  However, as discussed herein, the Veteran asserted 
to his private physician that he believes his right knee 
disability is related to his back disability.  As the Veteran has 
asserted entitlement to direct service connection for a right 
knee disability, his assertions that his right knee disability is 
related to his back disability confuse the issue.  Thus, while 
entitlement to service connection for a right disability was not 
characterized to include as secondary to a back disability at the 
time the Veteran's claim came before the Board, the Board will 
consider his claim under all theories of entitlement, including 
secondary service connection. 

The first requirement for service connection, evidence of a 
current disability, has been met.  There is no dispute that the 
Veteran has a right knee disability.  On VA examination in 
November 2005, the VA examiner reported that the Veteran's 
current right knee disability included horizontal tear of the 
posterior horn of the medial meniscus, minimal joint effusion, 
Baker's cyst, and paralabral cyst.  X-ray examination of the 
right knee at that time revealed mild degenerative joint disease.

The second requirement for service connection, evidence of in-
service incurrence or aggravation of a disease or injury, has 
also been met.  There is no dispute that the Veteran was treated 
surgically for right knee complaints during service.  

The Veteran's Reports of Medical Examination and Medical History, 
dated in January 1975 and conducted for the purpose of entry into 
service, are silent for any right knee abnormality or complaints.  

Service treatment records dated in July 1976 indicate that the 
Veteran complained of intermittent right knee pain and was 
diagnosed with symptomatic chondromalacia, mild pes anserine, and 
asymptomatic Osgood-Schlatter's Disease.  Service treatment 
records dated in April 1977 indicate that the Veteran complained 
of right leg pain over one and one-half years and x-ray 
examination revealed a supra patellar calculi.  Service treatment 
records also dated in April 1977 indicate that the Veteran was 
admitted for removal of a loose body in the right knee and 
underwent an excision of the same.  Record of June 1977 physical 
therapy indicates that the Veteran demonstrated right knee range 
of motion within normal limits.  

The Veteran's Reports of Medical Examination and Medical History, 
dated in December 1977 and conducted for the purpose of 
separation from service, are silent for any right knee 
abnormality or complaints.  The Veteran reported a history of 
right knee surgery in 1977.  The Board notes here that the 
Veteran's service separation physical examination and history are 
dated three months prior to his separation from service.  
However, in a March 1978 statement, immediately prior to his 
separation from service, the Veteran reported that there had been 
no change in his medical condition since the time of his last 
physical examination.

The Veteran's Reports of Medical Examination and History, dated 
in September 1981 and conducted for the purpose of entry into the 
Texas National Guard, are silent for any right knee abnormality 
or complaints.  The Veteran reported a history of knee surgery in 
1976.

The first question in this case, related to the right knee 
disability, arises from the third requirement for service 
connection, a nexus between the claimed in-service disease or 
injury and the current disability.  

On VA examination in November 2005, the examiner noted the 
Veteran's in-service treatment of the right knee, including 
surgical excision of a loose body in 1977.  The Veteran reported 
post-service conservative treatment for his right knee and stated 
that he protected his right knee while working with heavy 
equipment and as a "rubble worker" in his civilian job.  The 
Veteran reported that due to his right knee problem, he bears 
weight on the left leg; however, he also described his left leg 
as a weak leg due to a back disability.  The Veteran complained 
of current sharp pains and heat in the right knee, occasionally 
accompanied by swelling, once or twice each month.  

The examiner noted that August 2004 magnetic resonance imaging 
(MRI) results revealed internal derangement of the right knee, 
with horizontal tear of the posterior horn of the medial 
meniscus, minimal joint effusion, Baker's cyst, and paralabral 
cyst.  The examiner noted that the MRI report contains a notation 
that there was no evidence of chondromalacia patellae.  X-ray 
examination of the right knee at the time of the VA examination 
revealed mild degenerative joint disease.  Subsequent to review 
of the Veteran's claims file and a history and physical 
examination, the examiner opined that the Veteran's current right 
knee condition of horizontal tear of the posterior horn of the 
medial meniscus, minimal joint effusion, Baker's cyst, and 
paralabral cyst, is not related to his right knee conditions in 
the military.  The examiner reasoned that the MRI indicated that 
no chondromalacia patellae was found, and that none of the 
Veteran's right knee conditions diagnosed during service 
correlate with his current findings.  The examiner further opined 
that it was most likely that the Veteran's tear in the posterior 
horn of his medial meniscus is related to his lumbar spine 
condition.  The examiner reasoned that the Veteran's lumbar spine 
condition resulted in overuse of the right leg.  

The Board notes, and the VA examiner noted at the time of the 
November 2005 VA examination, that the Veteran's private 
physician has offered statements dated in April 2005 and May 2005 
regarding the Veteran's right knee.  In both statements Dr. A. 
reported that the Veteran stated that he was having right knee 
problems that he related to his back pathology.  However, Dr. A's 
statements do not address the issue at hand, whether there is a 
nexus between the Veteran's current right knee disability and 
service, specifically, his in-service right knee conditions.  It 
is significant that, decided by the Board herein, the Veteran is 
not service-connected for a lumbar spine disability.  Further, 
Dr. A.'s statements do not represent his medical opinion, as the 
statements clearly indicate that he only relayed the Veteran's 
beliefs.  The Board also notes that during instances of VA and 
private treatment, the Veteran reported his in-service right knee 
treatment.  There is no indication, however, that any of the 
Veteran's VA or private treatment providers have opined as to any 
relationship between the Veteran's current right knee disability 
and his service.  Thus, the Board finds that the Veteran's VA and 
private treatment records do not offer probative evidence related 
to the present inquiry, whether there exists a nexus between the 
Veteran's current right knee disability and service, 
specifically, his in-service right knee conditions. 

The Veteran, by his claim, asserts that his current right knee 
disability is related to service.  He has not offered any lay 
statements on this issue.  His mother, daughter, and companion 
offered relevant, undated statements on the Veteran's behalf.  
His mother asserted that prior to the Veteran's in-service knee 
surgery he helped her with chores and was active, and that after 
his surgery, he was limited in his activities and experienced 
worsening pain.  His daughter reported that the Veteran's knee 
hurt all of the time.  His companion asserted that the Veteran 
complained of right knee pain prior to his back surgery.  The 
Veteran's mother, daughter, and companion are competent to report 
what they observed related to the Veteran's level of activity 
related to his right knee and any pain of which he complained. 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay 
evidence" is evidence provided by a person who has personal 
knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) 
("Competent lay evidence" is any evidence not requiring that 
the proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  See also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (explaining that a layperson 
is competent to diagnose a medical condition "where the 
condition is simple, for example a broken leg," but not where 
the condition is complex, "for example, a form of cancer").  
There is no evidence that such competent statements are not 
credible.  

However, the competent and credible lay statements of record, to 
the extent that they purport to offer evidence of a nexus between 
the Veteran's current right knee disability and his service, are 
outweighed by the most probative medical opinion of record 
rendered in November 2005.  The November 2005 VA examiner's 
medical opinion is accorded greater probative weight than the lay 
statements of record, because the former is based on greater 
medical knowledge and experience.  Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).

Based on the foregoing, the Board finds that the third 
requirement for service connection, a nexus between the claimed 
in-service disease or injury and the current disability, is not 
met and service connection is not warranted.  

Service connection may be granted when all the evidence 
establishes a nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, service 
connection is not warranted for a right knee disability on a 
direct basis.  The most probative evidence of record does not 
establish that the Veteran's right knee disability was incurred 
in or aggravated by his period of service.  Additionally, 
although the Veteran's right knee disability has been diagnosed 
to include arthritis, there is no evidence that such manifested 
to a compensable degree within one year following active service.  
Thus, service connection is not warranted for any disability on a 
presumptive basis.  Finally, while the Veteran has not 
represented to the VA that his right knee disability is related 
to his back disability, as discussed above, he reported such 
belief to his private physician, Dr. A.  As service connection is 
not in place for a back disability, service connection for a 
right knee disability secondary to the same is not warranted. 

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a right knee 
disability, the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Back Disability, Neck Disability, Left Lower Extremity Sciatica, 
and Acquired Psychiatric Disorder

The Board notes that the Veteran asserts entitlement to service 
connection for the above-referenced disabilities on a secondary 
basis.  He contends that the disabilities are related to his 
right knee disability.  However, by the decision herein, the 
Board has denied the Veteran's claim of entitlement to service 
connection for a right knee disability.  As service connection is 
not in place for a right knee disability, service connection on a 
secondary basis for any disability claimed as related to a right 
knee disability is not warranted.  However, the Board will 
consider the Veteran's claims under alternative theories of 
entitlement, direct and presumptive service connection.  
 
The first requirement for service connection, evidence of a 
current disability, has been met.  There is no dispute that the 
Veteran has neck and back disabilities, left lower extremity 
sciatica, and an acquired psychiatric disorder.  On VA 
examination in November 2005, the VA examiner reported that the 
Veteran's current back disability included degenerative disk 
disease of the lumbar spine and L4-5 disk herniation, with 
residuals to include left lower extremity sciatica.  The VA 
examiner also reported that the Veteran presented with cervical 
spine fusion and x-ray examination of the cervical spine revealed 
degenerative disc space narrowing.  On VA psychiatric examination 
in December 2005, the Veteran was diagnosed with generalized 
anxiety disorder and depressive disorder, not otherwise 
specified.  
The Board notes here that at the time of the Veteran's December 
2005 VA psychiatric examination he was diagnosed with a 
personality disorder.  However, the Board has not included such 
as part of the Veteran's "acquired psychiatric disorder" as 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

The first question in this case arises from the second 
requirement for service connection, evidence of in-service 
incurrence or aggravation of a disease or injury.  

The Veteran's Reports of Medical Examination and Medical History, 
dated in January 1975 and conducted for the purpose of entry into 
service, are silent for any  abnormality or complaints related to 
the back, neck, or left lower extremity, and no psychiatric 
abnormality was noted.  Service treatment records dated in 
January 1978 indicate that the Veteran complained of low back 
pain over seven days, without report of trauma, and was diagnosed 
with muscle ache.  Reports of Medical Examination and Medical 
History, dated in December 1977 and conducted for the purpose of 
separation from service, are silent for any abnormality or 
complaints related to the back, neck, or left lower extremity, 
and no psychiatric abnormality was noted.  As discussed above, in 
a March 1978 statement, immediately prior to his separation from 
service, the Veteran reported that there had been no change in 
his medical condition since the time of his last physical 
examination.  Reports of Medical Examination and History, dated 
in September 1981 and conducted for the purpose of entry into the 
Texas National Guard, are silent for any abnormality or 
complaints related to the back, neck, or left lower extremity, 
and no psychiatric abnormality was noted. 

The first instance of complaint or treatment for a back 
disability is dated in June 1989.  At that time the Veteran 
sought private treatment for a back injury he reported that he 
incurred in September 1987.  The first instance of complaint or 
treatment for a neck disability is dated in October 1982.  At 
that time he underwent surgical open reduction internal 
stabilization of cervical fracture.  The first instance of 
complaint or treatment for symptoms related to the left lower 
extremity is dated in November 1989, on VA examination.  At that 
time the Veteran complained of back pain extending down his left 
leg, with numbness.  The first instance of complaint or treatment 
for an acquired psychiatric disorder is dated in January 2005.  
At that time the Veteran was diagnosed with recurrent depression, 
secondary to chronic pain syndrome.  Thus, the Board finds the 
absence of complaints related to the back, neck, lower left 
extremity, as well as psychiatric complaints, for many years 
after military service to be probative evidence against an in-
service incurrence of the disease or injury.  See Maxson v. 
Grober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was 
proper to consider a veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to the 
condition he now raised).

Based on the foregoing, the Board finds that there is not a 
combination of manifestations sufficient to identify a disability 
related to the back, neck, or left lower extremity, or a 
psychiatric disorder during service.  The Board notes that the 
Veteran was treated for a lower back muscle ache in 1978, however 
there is no evidence of a diagnosis beyond that of "ache" or 
evidence of further treatment.  The Veteran presented for 
physical examination upon discharge without evidence of a back 
disability.  The Board further finds that there is no evidence of 
continuity of symptomatology, as discussed above, the first 
instance of post-service complaints related to the disabilities 
claimed is dated many years after service.  There are no lay 
statements of record as to either the incurrence of an in-service 
injury related to the back, neck, or left lower extremity, or a 
psychiatric disorder.  There are no lay statements of record as 
to continuous symptoms related to the back, neck, or left lower 
extremity, or a psychiatric disorder, since separation of 
service.  

Thus, the Board finds that the second requirement for service 
connection, evidence of in-service incurrence or aggravation of a 
disease or injury, is not met. 
Assuming arguendo, that the second requirement for service 
connection was met, the Board turns to a discussion of the 
evidence of record regarding a possible causal relationship 
between such and service.

On VA examination in November 2005, the examiner noted the 
Veteran's prior medical history of a degenerative disk disease of 
the lumbar spine, post laminectomy L4-5, discectomy and 
exploration of L5-S1, and current large L4-5 disk herniation.  
The Veteran reported that he worked from 1978 until 1997 and 
received medical retirement due to a Worker's Compensation claim 
involving his back.  The examiner noted that the Veteran 
underwent VA examination in November 1989 and such revealed 
herniated lumbar disk problems related to heavy work.  The 
Veteran reported back pain, sometimes sharp and sometimes dull, 
with decreased range of motion and radiation to the left lower 
extremity.  Subsequent to review of the Veteran's claims file and 
a history and physical examination, the Veteran was diagnosed 
with current back conditions to include degenerative disk disease 
of the lumbar spine and L4-5 disk herniation, with residuals to 
include left lower extremity sciatica.  The examiner did not 
relate the Veteran's back disability to service, but rather he 
related the etiology of such to the work-related back pain 
reported in September 1987.  

On VA examination in November 2005, the examiner noted the 
Veteran's prior medical history of cervical spine fusion 
secondary to fracture.  The examiner noted the Veteran's October 
1982 surgery for his cervical spine fracture and noted that the 
Veteran reported that he fell from a ladder while painting a 
house.  The Veteran complained of pain and popping in the neck, 
limited range of motion, and occasional radiation into the left 
arm.  Subsequent to review of the Veteran's claims file and a 
history and physical examination, the Veteran was diagnosed with 
cervical spine fusion secondary to fractured dislocation of the 
C3-5 and x-ray examination at that time revealed degenerative 
disc space narrowing.  The examiner did not relate the Veteran's 
neck disability to service, but rather he related the etiology of 
such to the Veteran's 1982 fall from a ladder.  

On VA examination in November 2005, the examiner noted the 
Veteran's prior medical history of tingling, pain, numbness, 
decreased sensation, and antalgic gait of the left lower 
extremity.  The Veteran complained of daily pain.  Subsequent to 
review of the Veteran's claims file and a history and physical 
examination, the Veteran was diagnosed with left lower extremity 
sciatica.  The examiner did not relate the Veteran's left lower 
extremity sciatica to service, but rather he related the etiology 
of such to his degenerative disc disease of the lumbar spine, as 
the sciatica is a residual of the same.  

On VA psychiatric examination in December 2005, the examiner 
noted the Veteran's in-service right knee treatment as well as 
his post-service treatment for active medical problems.  The 
examiner discussed record of the two instances of psychiatric 
treatment associated with the claims file, dated in January 2005 
and May 2005.  The examiner noted results of the Veteran's 
November 2005 VA examination, specifically, that the VA examiner 
at that time opined that the Veteran's claimed post-service 
disabilities were not related to his in-service right knee 
conditions.  He also noted that in a personal communication with 
the VA examiner who conducted the November 2005 examination, such 
examiner opined that the Veteran's in-service right knee 
conditions were not a likely source of his current pain.  
Subsequent to mental status examination and psychometric testing, 
the examiner diagnosed the Veteran with generalized anxiety 
disorder and depressive disorder, not otherwise specified.  The 
examiner did not relate the Veteran's acquired psychiatric 
disorder to service, but rather he related such to the his 
inability to work or do minor chores for nearly 10 years because 
of severe back, neck, and leg pain.  

The Board notes here that the VA examiners, in November 2005 and 
December 2005, were not asked to opine as to whether the 
Veteran's claimed disabilities, beyond that of a right knee 
disability, were related to service.  Instead, based upon the 
Veteran's assertion that he was entitled to service connection on 
a secondary basis, the VA examiners were asked to opine as to 
whether the Veteran's claimed disabilities were related to his 
right knee disability.  As discussed above, however, the VA 
examiners rendered opinions as to the etiology of the Veteran's 
claimed disabilities.  Thus, while they did not use the language 
usually seen by the Board, "less than likely related to 
service" or "not likely related to service", the VA examiners 
in essence rendered negative nexus opinions related to the issue 
of direct service connection by opining as to the etiology of the 
disabilities.  Thus, the Board finds that the opinions rendered 
at the November 2005 and December 2005 VA examinations serve as 
sufficient medical evidence upon which the Board may consider in 
making a decision on the claims.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Veteran's VA and private treatment records document treatment 
for the claimed disabilities; however, there is no evidence that 
any of the Veteran's VA or private treatment providers have 
opined as to any relationship between the Veteran's current 
claimed disabilities and his period of military service.  Thus, 
the Board finds that the Veteran's VA and private treatment 
records do not offer probative evidence related to the present 
inquiry, whether there exists a nexus between the Veteran's 
claimed disabilities and service. 

The Veteran has not offered any lay statements as to the issue of 
whether his claimed disabilities, beyond that of a right knee 
disability, are related to service.   His daughter and companion 
offered relevant, undated statements on the Veteran's behalf, and 
a friend offered a statement on the Veteran's behalf dated in May 
2005.  His daughter reported that the Veteran's back and neck 
hurt all of the time.  His companion asserted that the Veteran 
complained of back pain subsequent to his back surgery.  His 
friend reported that prior to the Veteran's neck and back 
surgeries, he was active, and now he has pain and depression.

The Veteran's daughter, companion, and friend are competent to 
report what they observed related to the Veteran's back, leg, and 
neck pain of which he complained.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994) ("Competent lay evidence" is evidence provided 
by a person who has personal knowledge derived from his own 
senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is 
any evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(explaining that a layperson is competent to diagnose a medical 
condition "where the condition is simple, for example a broken 
leg," but not where the condition is complex, "for example, a 
form of cancer").  There is no evidence that such competent 
statements are not credible.  

However, the competent and credible lay statements of record, to 
the extent that they purport to offer evidence of a nexus between 
the Veteran's claimed disabilities and his service, are 
outweighed by the most probative medical opinions of record 
rendered in November 2005 and December 2005.  The opinions 
rendered by the VA examiners are accorded greater probative 
weight than the lay statements of record, because the former are 
based on greater medical knowledge and experience.  Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Based on the foregoing, there is no evidence of record to support 
the conclusion that the Veteran's back and neck disabilities, 
left lower extremity sciatica, or acquired psychiatric disorder, 
are related to service.  Thus, the Board finds that the third 
requirement for service connection, a nexus between the claimed 
in-service disease or injury and the current disability, is also 
not met and service connection is not warranted on a direct 
basis.  

Service connection may be granted when all the evidence 
establishes a nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  

In this case, as discussed above, as the Veteran is not service-
connected for a right knee disability, service connection on a 
secondary basis for any of his claimed disabilities is not 
warranted.  Also, service connection is not warranted for any 
disability on a direct basis.  The most probative evidence of 
record does not establish that the Veteran's back and neck 
disabilities, as well as his left lower extremity sciatica and 
acquired psychiatric disorder, were incurred in or aggravated by 
his period of service.  Further, while the Veteran's left lower 
extremity sciatica and acquired psychiatric disorder are not 
chronic diseases for which service connection may be granted on a 
presumptive basis, his back and neck disabilities diagnosed to 
include arthritis, are such chronic diseases.  However, there is 
no evidence that such manifested to a compensable degree within 
one year following active service.  Thus, service connection is 
not warranted for any disability on a presumptive basis.  
























(CONTINUED ON THE NEXT PAGE)
As the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for a back 
disability, a neck disability, left lower extremity sciatica, and 
an acquired psychiatric disorder, the benefit of the doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability, to include as 
secondary to a back disability, is denied. 

Service connection for a back disability, to include as secondary 
to a right knee disability, is denied.

Service connection for left lower extremity sciatica, to include 
as secondary to a right knee disability, is denied.

Service connection for a neck disability, to include as secondary 
to a right knee disability, is denied.

Service connection for an acquired psychiatric disorder, to 
include generalized anxiety disorder and depression, to include 
as secondary to a right knee disability, is denied.  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


